111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marilyn B. HARRISON, Appellant,v.WASHINGTON REGIONAL MEDICAL CENTER;  American National RedCross, Inc., Appellees,
No. 96-1715.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1997.Filed April 10, 1997.

PER CURIAM.


1
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.


2
Marilyn Harrison appeals the district court's1 grant of summary judgment in favor of the American National Red Cross and Washington Regional Medical Center on her claim that she contracted Hepatitis C through blood transfusions administered to her at Washington Regional Medical Center.  Having carefully reviewed the record and the parties' briefs, we conclude summary judgment was proper for the reasons stated in the district court's thorough memorandum opinions and orders.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE H. FRANKLIN WATERS, Chief Judge of the United States District Court for the Western District of Arkansas